Citation Nr: 0740686	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostatitis with 
benign prostatic hypertrophy, to include as secondary to 
herbicide exposure.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a disability 
characterized by leukopenia, to include as secondary to 
herbicide exposure.  

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for bronchitis, to include 
as secondary to herbicide exposure.  

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a skin disability, 
claimed as chloracne and vitiligo, to include as secondary to 
herbicide exposure.  

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for hypertension, to 
include as secondary to herbicide exposure.  

6.  Whether new and material evidence has been presented to 
reopen a service connection claim for sarcoidosis with 
lymphadenopathy, to include as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  Thereafter, he had unverified periods of 
active duty for training and inactive duty training until 
approximately 1986 as a member of the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
prostatitis with benign prostatic hypertrophy and found no 
new and material evidence had been submitted to reopen the 
veteran's service connection claims for a skin disorder, 
sarcoidosis, bronchitis, leukopenia, and hypertension.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.   In April 2007, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2007 hearing, the veteran submitted additional 
medical evidence, along with signed authorization forms 
allowing VA to request additional private medical records.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  This 
duty includes obtaining pertinent medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2007).  As the veteran has identified specific private 
medical records not yet obtained by VA, this claim must be 
remanded in order for such evidence to be obtained and 
associated with the claims file.  

The Board notes that records from several of the private 
medical care providers named by the veteran have already been 
obtained by the RO.  However, it does not appear records from 
the Piedmont Physician's Group, with treatment claimed 
between 1988-90, and Dr. Wesley Wilborn, with treatment 
claimed between 2002-07, have been obtained.  Also, while the 
RO has obtained records from Morehouse Medical Associates, 
these records were last requested in 2002, approximately five 
years ago.  Thus, as the veteran has alleged continuing 
treatment from this private provider, another request for 
more recent records should be made.  

Next, the Board notes the veteran seeks to reopen his service 
connection claims for a skin disorder, sarcoidosis, 
bronchitis, leukopenia, and hypertension.  These disabilities 
were most recently and finally denied within August 1994 and 
July 1997 rating decisions.  Under applicable criteria, a 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

As with any claim, VA is required to provide the veteran with 
notice of the evidence necessary to substantiate claim, as 
well as assistance in obtaining or developing such notice.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  While the RO provided some notice of 
the applicable laws concerning the veteran's claims to 
reopen, it did not provide notice of what constitutes 
material evidence with respect to the issues on appeal.  In 
the case of Kent v. Nicholson, the U.S. Court of Appeals for 
Veterans Claims (Court) stated that what constitutes 
"material evidence" depends on the basis the claim was 
previously denied.  Failure to provide notice of what 
constitutes "material evidence" is prejudicial to the 
appellant because it is a failure to provide him notice of a 
key element in substantiating his claim to reopen and 
effectively deprives him an opportunity to participate in the 
adjudication process.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, remand is required so that the RO may 
issue the appellant appropriate VCAA-compliant notice on the 
applications to reopen his service connection claims for a 
skin disorder, sarcoidosis, bronchitis, leukopenia, and 
hypertension.  

Finally, the Board notes the veteran has had unverified 
periods of active duty for training and inactive duty 
training as a member of the military reserves.  While some of 
his service medical records from his period of reserve 
service have been submitted by the veteran himself, it does 
not appear VA has made a request for these reserve service 
medical records.  As such records are potentially pertinent 
to the veteran's claims, VA is obligated to obtain them.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  His periods 
of active duty (if any), active duty for training, and 
inactive duty training as a member of the reserves must also 
be verified for the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate custodian of such records to 
obtain the veteran's service medical and 
personnel records related to his period(s) 
of reserve service.  Both the veteran's 
periods of service while a member of the 
reserves, and any medical treatment he may 
have received at that time should be 
verified.  If necessary, the RO should 
also contact the Naval Reserve Personnel 
Center (NRPC) in New Orleans, LA, for the 
veteran's records.  If no such records are 
available from either source, that fact 
should be documented for the record.  

2.  The RO should request any of the 
veteran's private medical treatment 
records not already obtained from Piedmont 
Physician's Group, Dr. Wesley Wilborn, and 
Morehouse Medical Associates, as well as 
any other private medical care provider 
indicated by the veteran.  If no such 
records are available, that fact should be 
documented for the record.  The veteran 
should also be notified of VA's attempt to 
obtain these records, and whether such an 
attempt was successful.  The veteran is 
hereby notified that this evidence is 
potentially pertinent and he may also 
obtain these records himself and submit 
them to VA.  

3.  The RO must provide a VCAA-compliant 
notice letter to the veteran that includes 
(A) notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denials 
for service connection for a skin 
disorder, sarcoidosis, bronchitis, 
leukopenia, and hypertension, a 
description of the evidence necessary to 
substantiate that missing key element(s) 
to establish entitlement for service 
connection.  The notice should address 
each content element, including notice of 
the rating criteria and the effective date 
of an award, to the appellant.  
Additionally, specifically tailored notice 
must be provided for each claim the 
veteran wishes to reopen.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


